DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 5, 9, 12, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and if terminal disclaimers are filed for the double patenting rejection(s) below).
Claim interpretation:
The recited “synchronous I/O” and “asynchronous I/O” are terms of art and have been interpreted accordingly.  In synchronous I/O the thread issuing the I/O enters a wait (spin) state until the data/confirmation is returned.  In asynchronous I/O the thread may continue with another job until the data/confirmation is returned, at which point and interrupt causes a return to the original job.  See references titled “Microsoft” and “Stackoverflow” filed with this action.  Specifically, the terms are not interpreted to include any access which may be considered asynchronous (occurring at a different time than some other operation) or synchronous (occurring at the same time as some other operation) because this would be inconsistent with the plain meaning of “synchronous/asynchronous I/O” as interpreted by one of ordinary skill in the art at the time of filing in view of the specification.  See e.g. Specification paragraph 0002 discussing synchronous I/O requests.    
The following is a listing of the closest prior art:
Araki (US 2012/0166723) teaches separating a cache into a synchronous and asynchronous partition and using independent LRU lists to destaging data from each partition.  See e.g. Araki paragraph 0089.  However, the reference is not using “synchronous” and “asynchronous” to refer to 
Bassov (US) teaches flushing of data accessed using synchronous and asynchronous I/O and associated “I/O lists”.  However the I/O lists are not LRU (or other eviction ordering) lists and the reference does not teach allocating asynchronous/synchronous I/O to a given I/O list as a way of using different eviction methods for synchronous/asynchronous I/O so the reference cannot teach “establishing, in cache, a first set of non-favored storage elements from non-favored storage areas; establishing, in the cache, a second set of favored storage elements from favored storage areas; documenting the first set of non-favored storage elements in a first LRU list and the second set of favored storage elements in a second LRU list, wherein the non-favored storage elements are evicted from the cache from an LRU end of the first LRU list, and favored storage elements are evicted from the cache from an LRU end of the second LRU list; accessing the favored storage elements via a synchronous I/O process; and accessing the non-favored storage elements via a non-synchronous I/O process . . . further comprising calculating a life expectancy for the non-favored storage elements to reside in the cache and multiplying the life expectancy by a residency multiplier to determine an amount of time that the favored storage elements are to reside in the cache.”
Robinson teaches separate LRU lists used to evict different portions of data different (multiple) amounts of time, based on a count used to require some data to go through different parts of the LRU list multiple times.  Robinson does not teach eviction from the tail of reach LRU list because the LRU lists overlap one another in Robinson so there is only one tail (only one LRU end).  Robinson is also silent to synchronous/asynchronous I/O.  Robinson therefore does not teach the combination of “establishing, in cache, a first set of non-favored storage elements from non-favored storage areas; establishing, in the cache, a second set of favored storage elements from favored storage areas; documenting the first set wherein the non-favored storage elements are evicted from the cache from an LRU end of the first LRU list, and favored storage elements are evicted from the cache from an LRU end of the second LRU list; accessing the favored storage elements via a synchronous I/O process; and accessing the non-favored storage elements via a non-synchronous I/O process . . . further comprising calculating a life expectancy for the non-favored storage elements to reside in the cache and multiplying the life expectancy by a residency multiplier to determine an amount of time that the favored storage elements are to reside in the cache.”
Gill2 (SARC: Sequential Prefetching in Adaptive Replacement Cache, 2005) teaches eviction from the ends of separate LRU lists used for random and sequential data.  Gill2 is silent to synchronous/asynchronous I/O so the reference cannot teach the combination of “establishing, in cache, a first set of non-favored storage elements from non-favored storage areas; establishing, in the cache, a second set of favored storage elements from favored storage areas; documenting the first set of non-favored storage elements in a first LRU list and the second set of favored storage elements in a second LRU list, wherein the non-favored storage elements are evicted from the cache from an LRU end of the first LRU list, and favored storage elements are evicted from the cache from an LRU end of the second LRU list; accessing the favored storage elements via a synchronous I/O process; and accessing the non-favored storage elements via a non-synchronous I/O process . . . further comprising calculating a life expectancy for the non-favored storage elements to reside in the cache and multiplying the life expectancy by a residency multiplier to determine an amount of time that the favored storage elements are to reside in the cache.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 8, 11, 13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 5,043,885), Gill2 (SARC: Sequential Prefetching in Adaptive Replacement Cache, 2005), and admitted prior art (background section).
1. A method for improving cache hit ratios for selected volumes when using synchronous I/O, the method comprising:  
establishing, in cache, a first set of non-favored storage elements from non-favored storage areas; establishing, in the cache, a second set of favored storage elements from favored storage areas; (“FIG. 1 depicts the section of the cache directory on the MRU side of the boundary as the "local" section. Counts are updated, as shown in FIG. 1. According to the FIG. 1 illustrative embodiment of the invention, when there is a hit on the local section, the count remains the same; when there is a hit on the non-local section, the count is incremented.”  Robinson paragraph 8.) 
documenting the first set of non-favored storage elements in a first LRU list and the second set of favored storage elements in a second LRU list, wherein the non-favored storage (The previously cited art does not expressly teach eviction of data at the end of each of two different LRU lists.
Gill2 Teaches: “(Section III) It is common to separate sequential data and random data into two LRU lists. We develop elegant analytical and empirical models for dynamically and adaptively trading cache space between the two lists with the goal of maximizing the overall hit ratio and, consequently, minimizing the average response time.”  Gill page 294, second column, subsection 2.  “We shall develop an adaptive, self-tuning, low overhead algorithm that dynamically partitions the amount of cache space amongst sequential and random data so as to minimize the overall miss rate. Given the radically different nature of sequentially prefetched pages and the random data, it is natural to separate these two types of data. As shown in Figure 2, we will manage each class in separate LRU lists: RANDOM and SEQ.”  Gill2, page 297, second column, second paragraph.  See also Gill2 page 297 figure 2.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Gill before the effective filing date because sequential and random have a different likelihood of being reused.) accessing the favored storage elements via a synchronous I/O process; and accessing the non-favored storage elements via a non-synchronous I/O process. (Gill2 teaches separating data that benefits from different eviction patterns into different LRU lists (as show in the art cited above) but does not expressly teach applying this technique to synchronously and non-synchronously accessed data.
The background section teaches: “Any conditions that delay a synchronous I/O operation, such as a cache miss, may cause a notification to be returned to a host system and the operation to be retried using a slower communication path such as zHPF. Synchronous I/O is only successful when microcode can complete a synchronous I/O operation in a very short amount of time, such as 10-30 microseconds. If the synchronous I/O operation cannot be completed in that amount of time, it may fail and the host system may need to retry the operation over a non-optimal path such as FICON.”  Background section paragraph 0005.  Note that this teaches synchronous I/O being affected differently by presence of data in the cache (in contrast to asynchronous I/O). 
The combination of art would have rendered the use of different LRU queues applied to data accessed synchronously and asynchronously as an instance of KSR Rationale F: Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  The scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product) (The prior art contains an analogous device that uses separate LRU lists for random and sequential access patterns (but not for synchronous and asynchronous accesses)).  There were design incentives or market forces which would have prompted adaptation of the known device (method, or product) (There was a design incentive to use separate LRU lists for synchronous and asynchronous accesses because, like random and sequential data, asynchronous and synchronous data are affected differently by cache eviction policies).  The differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art (the difference separating one type of accesses into different LRU lists and separateing another type of accesses into different LRU lists are encompassed in the principle showing that a cache miss (caused by eviction) affects asynchronous and synchronous accesses differently).  One of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.  See MPEP § 2143(I)(F).)
4. The method of claim 1, wherein 
the favored storage elements are maintained in the cache for at least some multiple of a life expectancy of the non-favored storage elements in the cache.  (Robinson teaches: “According to the preferred embodiment of the invention, an efficient implementation is possible by maintaining a separate LRU chain for blocks with a count of 1, another separate LRU chain for blocks with a count of 2, and so forth up to the preselected threshold count. Finding a block to replace then consists of scanning the blocks (from LRU to MRU) in each such LRU chain (in ascending count order) until a block is found in the old section.”  Robinson paragraph 12.  Note also the claim language does not require the recited multiples to be whole numbers and paragraph 0054 of the specification discusses “multiples” which can be “decimals”.)
6. The method of claim 1, 
further comprising moving storage elements between the first LRU list and the second LRU list as the storage elements transition between favored and non-favored status. (Gill2 teaches: “We shall develop an adaptive, self-tuning, low overhead algorithm that dynamically partitions the amount of cache space amongst sequential and random data so as to minimize the overall miss rate.”  Gill page 297, second column, second paragraph.  See also Gill2 figure 2.  “We now weave together the above analysis and insights into a concrete, adaptive (self-tuning) algorithm that dynamically balances the cache space allocated to RANDOM and SEQ data under different conditions such as different number of sequential/random streams, different data layout strategies, different think times of sequential/random streams, different cache sensitivities/footprints of random streams, and different I/O intensities.”  Gill page 300, section G, first paragraph. Note that this teaches putting the random or sequential accesses into their own list, the implication being that if the status changes, the data would be added to the correct list.  “Office personnel may also take into account ‘the inferences and creative steps that a person of ordinary skill in the art would employ.’”  MPEP § 2141.03.)
8. A computer program product for improving cache hit ratios for selected volumes when using synchronous I/O, the computer program product comprising a non- transitory computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor: establish, in cache, a first set of non-favored storage elements from non-favored storage areas; establish, in the cache, a second set of favored storage elements from favored storage areas; document the first set of non-favored storage elements in a first LRU list and the second set of favored storage elements in a second LRU list, wherein the non-favored storage elements are evicted from the cache from an LRU end of the first LRU list, and favored storage elements are evicted from the cache from an LRU end of the second LRU list;  access the favored storage elements via a synchronous I/O process; and ace the non favored storage elements via a non synchronous I/O process.  (See rejection of claim 1.)
11. The computer program product of claim 8, wherein the favored storage elements are maintained in the cache for at least some multiple of a life expectancy of the non-favored storage elements in the cache. (See rejection of claim 4.)
13. The computer program product of claim 8, wherein the computer-usable program code is further configured to move storage elements between the first LRU list and the second LRU list as the storage elements transition between favored and non-favored status. (See rejection of claim 6.)
15. A system for improving cache hit ratios for selected volumes when using synchronous I/O, the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions (See rejection of claim 1.)
18. The system of claim 15, wherein the favored storage elements are maintained in the cache for at least some multiple of a life expectancy of the non-favored storage elements in the cache. (See rejection of claim 4.)
20. The system of claim 15, wherein the instructions further cause the at least one processor to move storage elements between the first LRU list and the second LRU list as the storage elements transition between favored and non-favored status. (See rejection of claim 6.)
Claim 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, admitted prior art (background section), Gill2, and Fan (US 10,534,712)
3. The method of claim 1, wherein 
the non-favored storage areas are non-favored volumes and the favored storage areas are favored volumes. (The previously cited art does not directly address favored/non-favored portions of a cache being (or being part of) volumes.
Fan teaches: “A method for service level agreement (SLA) allocation of resources of a cache memory of a storage system, the method may include monitoring, by a control layer of the storage system, actual performances of the storage system that are related to multiple logical volumes; calculating actual-to-required relationships between the actual performances and SLA defined performances of the multiple logical volumes; assigning caching priorities, to different logical volumes of the multiple logical volumes[.]”  Fan Abstract.  “A service-level agreement (SLA) assigned to a logical volume in a storage system defines the quality of service (QoS) that is guaranteed to the user of the logical volume and particularity defines the performance, such as: response time, number of I/O operations per second (TOPS), and throughput (megabytes per second).”  Fan paragraph 2.  “Pre-cache memory module 36 accommodates write requests that cannot be entered to the cache memory and may be of any configuration. For simplicity of explanation it is assumed that the pre-cache memory 36 includes multiple queues 36(1)-36(K), K being a positive integer that exceeds 1. Each queue may be associated with a certain caching priority. A queue may store write requests associated with one or more logical volumes. The caching priority assigned to a logical volume or a respective queue may be changed for that logical volume over time.”  Fan paragraph 0028.  “(52)    Each queue of the multiple queues has a caching priority. A caching priority defines a priority of sending data units and/or write requests from the pre-cache module to the cache memory. At least two different queues have different caching priorities. (53)    Each queue is for data units (write requests) of a certain caching priority that is defined according to the normalized performance associated with the logical volume towards which the data is destined. When new dirty data that is addressed towards a certain logical volume needs to enter the cache, and the cache is full, the new data is enqueued on a queue that was chosen for the logical volume towards which the data is addressed, according to the current normalized performance of the logical volume. (54)    When some space is evicted from the dirty data cache space, data is dequeued from the queues (so as to enter the cache) according to the order of priority, wherein higher priority queues are dequeued faster than lower priority queues, so that higher priority data enters the cache before lower priority data.”  Fan paragraph 52 to 54.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Fan before the effective filing date because this method helps service providers meet performance requirements with less resources.)
10. The computer program product of claim 8, wherein the non-favored storage areas are non-favored volumes and the favored storage areas are favored volumes. (See rejection of claim 3.)
17. The system of claim 15, wherein the non-favored storage areas are non- favored volumes and the favored storage areas are favored volumes. (See rejection of claim 3.)
Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, admitted prior art (background section), Gill2, and Microsoft (Caching Guidance Best Practices for Cloud Applications 2017)
7. The method of claim 1, wherein 
the non-favored storage areas and/or favored storage areas are established using at least one of an online command and a configuration file. (The previously cited art does not expressly state that the favored areas are established using an online command or a configuration file.  
Microsoft teaches: “Azure Cache for Redis is an implementation of the open source Redis cache that runs as a service in an Azure datacenter. It provides a caching service that can be accessed from any Azure application, whether the application is implemented as a cloud service, a website, or inside an Azure virtual machine. Caches can be shared by client applications that have the appropriate access key. . . . Azure Cache for Redis is a high-performance caching solution that provides availability, scalability and security. It typically runs as a service spread across one or more dedicated machines. It attempts to store as much information as it can in memory to ensure fast access. This architecture is intended to provide low latency and high throughput by reducing the need to perform slow I/O operations.”  Microsoft page 12, last paragraph.  “In most cases, data that's held in a cache is a copy of data that's held in the original data store. The data in the original data store might change after it was cached, causing the cached data to become stale. Many caching systems enable you to configure the cache to expire data and reduce the period for which data may be out of date.  When cached data expires, it's removed from the cache, and the application must retrieve the data from the original data store (it can put the newly fetched information back into cache). You can set a default expiration policy when you configure the cache. In many cache services, you can also stipulate the expiration period for individual objects when you store them programmatically in the cache. Some caches enable you to specify the expiration period as an absolute value, or as a sliding value that causes the item to be removed from the cache if it is not accessed within the specified time. This setting overrides any cache-wide expiration policy, but only for the specified objects.”  Microsoft page 7, 3rd and 4th paragraphs.  
It would have been obvious to one of ordinary skill in the art to combine Microsoft because configuring the cache online allows the use of rented cloud services while avoiding the need to travel to the physical location of the cache when implementing optimizations.)
14. The computer program product of claim 8, wherein the non-favored storage areas and/or favored storage areas are established using at least one of an online command and a configuration file. (See rejection of claim 7.)



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4, 6-11, 13-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16409828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: See chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This application 16409826
Application 16409828
1, 8, and 15. (Currently Amended) A method for improving cache hit ratios for selected volumes when using synchronous I/O, the method comprising: 

establishing, in cache, a first set of non-favored storage elements from non-favored storage areas; establishing, in the cache, a second set of favored storage elements from favored storage areas; 

documenting the first set of non-favored storage elements in a first LRU list and the second set of favored storage elements in a second LRU list, wherein the non-favored storage elements are evicted from the cache from an LRU end of the first LRU list, and favored storage elements are evicted from 




accessing the favored storage elements via a synchronous I/O process; and accessing the non-favored storage elements via a non-synchronous I/O process


1. storing, in a cache of a storage system, non-favored storage elements and favored storage elements, wherein the favored storage elements are retained in the cache longer than the non-favored storage elements; 
1. maintaining a first LRU list containing entries associated with non-favored storage elements and designating an order in which the non-favored storage elements are evicted from the cache; maintaining a second LRU list containing entries associated with favored storage elements and designating an order in which the favored storage elements are evicted from the cache; when selecting a storage element to evict from the cache, 

2. (Original) The method of claim 1, further comprising accessing the favored storage elements via a synchronous I/O process, and accessing the non-favored storage elements via a non-synchronous I/O process.  


wherein the favored storage areas are accessed via a synchronous I/O process, and the non-favored storage areas are accessed via a non- synchronous I/O process.  
claim 4: 4. (Original) The method of claim 1, further comprising retaining the favored storage elements in the cache for at least some multiple of an amount of time that the non-favored storage elements are retained in the cache.


2. (Original) The method of claim 1, further comprising accessing the favored storage elements via a synchronous I/O process, and accessing the non-favored storage elements via a non-synchronous I/O process.  
3, 10, and 17. (Original) The method of claim 1, wherein the non-favored storage areas are non- favored volumes and the favored storage areas are favored volumes.  
3. (Original) The method of claim 1, wherein the non-favored storage elements are associated with non-favored volumes and the favored storage elements are associated with favored volumes.  

4. (Original) The method of claim 1, further comprising retaining the favored storage elements in the cache for at least some multiple of an amount of time that the non-favored storage elements are retained in the cache.  
6, 13, and 20. (Currently Amended) The method of claim 1, further comprising moving storage elements between the first LRU list and the second LRU list as the storage elements transition between favored and non-favored status.  
5. (Original) The method of claim 1, further comprising changing non-favored storage elements to favored storage elements and vice versa using at least one command.  





7 and 14. (Original) The method of claim 1, wherein the non-favored storage areas and/or favored storage areas are established using at least one of an online command and a configuration file.
6. (Original) The method of claim 5, further comprising transmitting the at least one command from a host system to the storage system.  7. (Original) The method of claim 5, wherein changing the non-favored storage elements to favored storage elements and vice versa further comprises transmitting a list to the storage system that indicates which storage elements are favored.




Response to Arguments
Applicant's arguments filed 03/27/2021 have been fully considered but they are not persuasive. 
Rejections under § 103
No specific arguments are put forth.  Merely using different LRU eviction lists for data known to be effected differently by cache presence is obvious in view of the cited art.  Note that the claimed subject matter may be distinguishable by any specific relationship or distinction in the way data accessed in different ways is managed (e.g. one LRU list operates in a specific way which is different than the other, or eviction of one is a multiple time of eviction of the other, as is recited in claim 2).







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139